DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claims 1-4, 6, 7, and 21-23 stand rejected under Section 102.  Claim 5 stands rejected under Section 102 or in the alternative, Section 103.  Claims 9-13, 24, and 25 stand rejected under Section 103.  Claim 5 stands rejected under Section 112(b).  Claim 5 stands objected to.  The specification stands objected to.  Claims 14-20 were previously canceled.
Applicants amended claims 1, 3, 4, 7, 9, and 13, and canceled claims 2, 5, 8, 10, 11, and 22.  Applicants also provided amendments to the specification.
Turning first to the specification: Applicants’ amendments address the previously noted objections and are accepted and entered.  No new matter has been added.  The previously noted objections to the specification are withdrawn.
Claim objection: Applicants’ cancellation of claim 5 renders moot the claim objection.  Therefore the claim objection is withdrawn as moot.
Section 112(b) rejection: Applicants’ cancellation of claim 5 renders moot the Section 112(b) rejection.  Therefore the Section 112(b) rejection is withdrawn as moot.
Section 102 rejections: Applicants’ amendment to require a p-doped substrate overcomes the previous rejection based on Zhang.  The Section 102 rejections based on Zhang are withdrawn.  Applicants’ amendment to require an LDMOS FET 
Section 103 rejections: Applicant's arguments filed January 4, 2021 have been fully considered but they are not persuasive.  The Wang reference, previously cited, is used for its p-doped substrate for the remaining limitation that was missing from Zhang.  The Office has considered applicants’ arguments relating to breakdown voltage.  Zhang states that “because of the overlapping region 130-2, drain voltage Vd of the LDNMOS 200 may be increased (e.g., increased at least up to 8V), without a breakdown in the drain current Id.”  Zhang specification, col. 4, ll. 64-67.  The dimensions disclosed by applicants are similar to those disclosed in Zhang.  For claim 9, the width of the Zhang counter doping region is also specifically identified as 0.1 µm, or 100 nm, which is at the end point of claim 9’s range of approximately 75 nm to approximately 100 nm.  Therefore, given the dimensions and materials are similar as those disclosed by applicants, the breakdown voltage should be in the same ranges.  For these reasons, applicants’ arguments are not persuasive.  To the extent that there is a different, applicants have not enabled the claims so that one having ordinary skill in the art would be able to obtain the claimed breakdown voltages, as noted in a set of Section 112(a) enablement rejections.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

This rejection is made in case the Zhang reference is insufficient to render obvious the claims as routine optimization or as similar expected performance given the same parameters and materials, because applicants do not provide further guidance that would enable one having ordinary skill in the art to make the device as claimed.
Claims 1, 3, 4, 6, 7, 912, 13, 21, and 23-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to: 
(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill; 
(E) The level of predictability in the art; 

(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
	
Regarding independent claim 1:  This claim requires a width of the counter doping region to cause the LDMOS to have a breakdown voltage of more than approximately 8.6 volts.  To the extent that this claim is patentably distinguishable over Zhang, U.S. Pat. No. 8,921,938, applicants have not identified specific doping amounts and dimensions of the counter doping region, the spacing between the counter doping region and the source region, and the spacing between the counter doping region and the trench isolation that results in the claimed results.  Because this information is missing from the claim and the disclosure, independent claim 1 is rejected for lack of enablement.
Breadth of the claims: Claim 1, directed to a LDMOS FET with a counter doping region, requires a resulting breakdown voltage of greater than 8.6 volts.
Nature of invention: The invention is a semiconductor device relating to the effects of doping on breakdown voltage.
State of the prior art: The Zhang reference is the closest reference, and discloses doping materials, and dimensions for spacing between the counter doping region and the source, and the spacing between the counter doping region and the trench isolation, as well as the counter doping region width.   Zhang specification, col. 3, ll. 39-63; col. 4, ll. 1-41.

Predictability: If the Zhang reference is insufficient to result in the claimed breakdown voltage, given the similar materials, then the predictability would be low.
Amount of direction: Applicants have provided substrate materials, doping materials, insulator materials, as well as ranges for spacing length between the counter doping region and the source region, the spacing length between the counter doping region and the trench isolation, and the width of the counter doping region.  To the extent that it is relevant to achieve the claimed breakdown voltage, applicants do not provide doping concentrations and a complete set of spacing ranges for each counter doping region width that would result in the claimed breakdown voltage.
Working examples.  Applicants have provided information relating to the counter doping region widths (0-100 nm) and the corresponding breakdown voltages (8.6-9.46 V), and information relating generally to substrate and doping materials, but no other direction.
Given the similarity between applicants’ disclosure and the Zhang reference, if the Zhang reference is not sufficient to result in the claimed breakdown voltages, then applicants have not provided sufficient information to develop devices that meet the breakdown voltage requirements.  Claim 1 is rejected for lack of enablement.
Claims 3, 4, 6, 7, 21 and 23, which all depend, directly or indirectly, from claim 1, do not provide further limitations beyond that in Zhang, and thus are rejected for lack of enablement.
Regarding independent claim 9: This claim requires a width of the counter doping region to be in the range of approximately 75 nm to approximately 100 nm, resulting in 
Breadth of the claims: Claim 9, directed to a LDMOS FET with a counter doping region having a width of approximately 75 nm to approximately 100 nm, requires a resulting breakdown voltage of at least 9.15 V.
Nature of invention: The invention is a semiconductor device relating to the effects of doping on breakdown voltage.
State of the prior art: The Zhang reference is the closest reference, and discloses doping materials, and dimensions for spacing between the counter doping region and the source, and the spacing between the counter doping region and the trench isolation, as well as the counter doping region width.   Zhang specification, col. 3, ll. 39-63; col. 4, ll. 1-41.
Level of skill in the art: The level of skill in the art would be a B.S. degree in electrical engineering, or materials science, with a semiconductor emphasis, and 5 years’ experience.
Predictability: If the Zhang reference is insufficient to result in the claimed breakdown voltage, given the similar materials, then the predictability would be low.

Working examples.  Applicants have provided information relating to the counter doping region widths (0-100 nm) and the corresponding breakdown voltages (8.6-9.46 V), and information relating generally to substrate and doping materials, but no other direction.
Given the similarity between applicants’ disclosure and the Zhang reference, if the Zhang reference is not sufficient to result in the claimed breakdown voltages, then applicants have not provided sufficient information to develop devices that meet the breakdown voltage requirements.  Claim 9 is rejected for lack of enablement.
Claims 12, 13, 24, and 25, which all depending, directly or indirectly, from claim 9, do not provide further limitations beyond that in Zhang, and thus are rejected for lack of enablement.
Claims 7 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for one end point of the claimed ranges, does not reasonably provide enablement for the other end point of the claimed ranges.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.

Regarding claim 13, which depends from claim 9: This claim requires that the counter doping region be spaced at least approximately 0.20 micrometers from the source region, and at least approximately 0.20 micrometers from the trench isolation, and a width of the counter doping region is less than 0.20 micrometers.  This provides a lower limit for the spacing between the counter doping region and the source region, a lower limit for the spacing between the counter doping region and the trench isolation, and an upper limit for the width of the counter doping region.  Because claim 9 requires the counter doping region width to be limited to approximately 75 nm to approximately 100 nm, limits on the width of the counter doping region are present.  However, for the spacing lengths, the ranges are unlimited at one end point.  Because the ranges are unlimited at one end point, one having ordinary skill in the art at a time before the effective filing date would not know how to make and use the claimed device.  For these reasons, claim 13 is rejected for failing to meet the enablement requirement.
Claims 7 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 7: This claim requires that the counter doping region be spaced at least approximately 0.20 micrometers from the source region, and at least approximately 0.20 micrometers from the trench isolation, and a width of the counter doping region is less than 0.20 micrometers.  This provides a lower limit for the spacing between the counter doping region and the source region, a lower limit for the spacing between the counter doping region and the trench isolation, and an upper limit for the width of the counter doping region.  However, an upper limit for the spacing between the counter doping region and the source region, and an upper limit for the spacing between the counter doping region and the trench isolation, are missing.  A lower limit for the width of the counter doping region is also missing.  The specification discloses a See applicants’ specification ¶ 23.  The specification also discloses a counter doping region width of 25-200 nm and states that this width is not the result of accidental or coincidental overlap of the p-well and n-well.  Id. ¶ 28.  Because the ranges are beyond the disclosed ranges, claim 7 is rejected for failing to meet the written description requirement.
Regarding claim 13: This claim requires that the counter doping region be spaced at least approximately 0.20 micrometers from the source region, and at least approximately 0.20 micrometers from the trench isolation, and a width of the counter doping region is less than 0.20 micrometers.  This provides a lower limit for the spacing between the counter doping region and the trench isolation.  However, an upper limit for the spacing between the counter doping region and the trench isolation is missing.  (Because claim 9 requires the counter doping region width to be limited to approximately 75 nm to approximately 100 nm, limits on the width of the counter doping region are present.)  The specification discloses a spacing between the counter doping region and the trench isolation as 0.2-0.4 micrometers.  See applicants’ specification ¶ 23.  Because the range is beyond the disclosed range for the spacing between the counter doping region and the trench isolation, claim 13 is rejected for failing to meet the written description requirement.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7: This claim requires that the counter doping region be spaced at least approximately 0.20 micrometers from the source region, and at least approximately 0.20 micrometers from the trench isolation, and a width of the counter doping region is less than 0.20 micrometers.  This provides a lower limit for the spacing between the counter doping region and the source region, a lower limit for the spacing between the counter doping region and the trench isolation, and an upper limit for the width of the counter doping region.  However, an upper limit for the spacing between the counter doping region and the source region, and an upper limit for the spacing between the counter doping region and the trench isolation, are missing.  A lower limit for the width of the counter doping region is also missing.  Thus, the ranges are unlimited and undefined at one end point.  Because the ranges are not completely defined, claim 7 is rejected as indefinite.
Regarding claim 13: This claim requires that the counter doping region be spaced at least approximately 0.20 micrometers from the source region, and at least approximately 0.20 micrometers from the trench isolation, and a width of the counter doping region is less than 0.20 micrometers.  This provides a lower limit for the spacing between the counter doping region and the source region, a lower limit for the spacing between the counter doping region and the trench isolation, and an upper limit for the width of the counter doping region.  Because claim 9 requires the counter doping region 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 13, which depends from claim 9: Claim 9 requires a width of the counter doping region to be between approximately 75 nm and approximately 100 nm, whereas claim 13 requires the width of the counter doping region to be less than 0.20 micrometers.  Thus, claim 13 is broader with respect to the counter doping region width, and does not further limit the claim in this regard.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 7, 9, 12, 13, 21, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, U.S. Pat. Pub. No. 8,921,938, Figure 2, and further in view of Wang, U.S. Pat. Pub. No. 2015/0262820, Fig. 1.







    PNG
    media_image1.png
    342
    675
    media_image1.png
    Greyscale

Wang Figure 1:
    PNG
    media_image2.png
    782
    387
    media_image2.png
    Greyscale

id. col. 4, ll. 64-67), Zhang does provide an example of a counter doping region width of 0.1 µm, or 100 nm, and applicants disclose that this width results in a breakdown voltage of 9.46 V.  Given the similar disclosures and counter doping ranges, the Zhang reference would be expected to result in the claimed breakdown voltage of more than approximately 8.6 V.
Wang Figure 1 discloses, in its middle embodiment, a non-isolated LDNMOS, which has a p-type substrate.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Wang p-type substrate in Zhang 
Regarding claim 3, which depends from claim 1: Zhang discloses that the width of the counter doping region (130-2) is between zero and 0.46 µm, such as 0.1 µm or 0.3 µm, id. col. 4, ll. 33-36, which overlaps the claimed range of 25 nanometers and 200 nanometers.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  MPEP § 2144.05(I).
Regarding claim 4, which depends from claim 1: Zhang discloses a first dopant having a first concentration in the first well (120-2), a second dopant having a second concentration in the second well (124-2), and wherein the counter doping 16/533,8352region (130-2) includes the first dopant in the first concentration and the second dopant in the second concentration.  Zhang specification, col. 3, ll. 39-63.
Regarding claim 6, which depends from claim 1: Zhang discloses that the first doping region (108-2) forms a source region, and the second doping region (112-2) forms a drain region.  Id. col. 3, ll. 28-29.
Regarding claim 7, which depends from claim 6: Zhang discloses various widths for the counter doping region (130-2), the spacing between the counter doping region and the source region, and the spacing between the counter doping region and the trench isolation.  See id. col. 4, ll. 3-4.  These include a spacing between the source region and the counter doped region that is 0.54 micrometers, a counter doping region of 0.1 micrometers, and a spacing between the counter doping region and the trench isolation that would be 0.36 micrometers (0.46 micrometers – 0.1 micrometers), id. col. prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  MPEP § 2144.05(I).
Regarding claim 9: Zhang Figure 2 discloses a laterally diffused metal-oxide semiconductor (LDMOS) field effect transistor (FET) (200), comprising: a semiconductor substrate (102-2); a gate structure (116-2) between a source region (108-2) and a drain region (112-2) over the semiconductor substrate (102-2); a trench isolation (136-2) partially under the gate structure (116-2) and between the gate structure (116-2) and the drain region (112-2); a p-well (120-2) under and adjacent the source region (108-2); 16/533,8353an n-well (124-2) under and adjacent the drain region (112-2); and a counter doping region (130-2) abutting and between the p-well (120-2) and the n-well (124-2), the counter doping region (130-2) directly underneath the gate structure (116-2), with a width of a counter doping region that causes the LDMOS FET to have a breakdown voltage of at least up to 8 V.  Zhang specification, col. 3, l. 22 – col. 5, l. 19.  Zhang does not disclose that its semiconductor substrate is a p-type substrate.   Zhang is silent as to the specifics of the breakdown voltage. (Zhang does refer to a drain voltage that is at least up to 8 volts without breakdown in drain current. Id. col. 4, ll. 64-67.)   Zhang does provide an example of a counter doping region width of 0.1 µm, or 100 nm, and applicants disclose that this width results in a breakdown voltage of 9.46 V.  Given the 
Wang Figure 1 discloses, in its middle embodiment, a non-isolated LDNMOS, which has a p-type substrate.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Wang p-type substrate in Zhang because the modification would have involved a selection of a known material based on its suitability for its intended use.	
Regarding claim 12, which depends from claim 9: Zhang discloses that a p-type dopant concentration in the p-well (120-2) and an n-type dopant concentration in the n-well (124-2), wherein the counter doping region (130-2) includes the p-type dopant concentration and the n-type dopant concentration. Zhang specification, col. 3, ll. 39-63.
Regarding claim 13, which depends from claim 9: Zhang discloses various widths for the counter doping region (130-2), the spacing between the counter doping region and the source region, and the spacing between the counter doping region and the trench isolation.  See id. col. 4, ll. 3-4.  These include a spacing between the source region and the counter doped region that is 0.54 micrometers, a counter doping region of 0.1 micrometers, and a spacing between the counter doping region and the trench isolation that would be 0.36 micrometers (0.46 micrometers – 0.1 micrometers), id. col. 4, ll. 33-36, which fall within the claimed limitations of the counter doping region is spaced at least approximately 0.20 micrometers from the source region, and at least approximately 0.20 micrometers from the trench isolation, and wherein the width of the counter doping region is less than 0.20 micrometers.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  MPEP § 2144.05(I).
Regarding claim 21, which depends from claim 1: Zhang discloses that a horizontal width (Lch-2) of the first well (120-2) between the first doping region (108-2) and the counter doping region (130-2) is greater than a width ((Ld-2A) – (Ld-2B)) of the counter doping region (130-2) between the first well (120-2) and the second well (124-2).  Id. col. 4, ll. 33-36.
Regarding claim 23, which depends from claim 7: Zhang discloses that the counter doping region (130-2) is spaced between approximately 0.2 and approximately 0.4 micrometers from the trench isolation (136-2).  See id. col. 4, ll. 33-36 (discussing lengths of Ld-2A and the overlap region/counter doping region (130-2); subtracting the length of the overlap region/counter doping region (130-2) from Ld-2A is the claimed distance, and ranges from 0, 0.16 µm, 0.36 µm, to 0.46 µm, which overlaps the claimed range of approximately 0.2 and approximately 0.4 micrometers).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  MPEP § 2144.05(I).
Regarding claim 24, which depends from claim 9: Zhang discloses that a horizontal width (Lch-2) of the p-well (120-2) between the source region (108-2) and the counter doping region (130-2) is greater than a width ((Ld-2A) – Ld-2B)) of the counter doping region (130-2) between the p-well (120-2) and the n-well (124-2).  Id. col. 4, ll. 33-36.
See id. col. 4, ll. 33-36 (discussing lengths of Ld-2A and the overlap region/counter doping region (130-2); subtracting the length of the overlap region/counter doping region (130-2) from Ld-2A is the claimed distance, and ranges from 0, 0.16 µm, 0.36 µm, to 0.46 µm, which overlaps the claimed range of approximately 0.2 and approximately 0.4 micrometers).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  MPEP § 2144.05(I).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897